Exhibit 10.2

 

FORM OF STOCK UNIT AWARD AGREEMENT

 

THE MACERICH COMPANY

 

STOCK UNIT AWARD AGREEMENT
2003 EQUITY INCENTIVE PLAN

 

Participant Name:

 

 

Soc. Sec. No.:

 

 

No. Stock Units:

 

(1)

 

 

 

Vesting Schedule:

 

[ 33 1/3% of the Stock Units (as defined below) on each anniversary of the Award
Date, beginning [first anniversary] and ending [third anniversary].  ]

 

 

 

Award Date:

 

                      , 20    

 

 

THIS AGREEMENT is among THE MACERICH COMPANY, a Maryland corporation (the
“Corporation”), THE MACERICH PARTNERSHIP L.P., a Delaware limited partnership
(the “Operating Partnership”), and the employee named above (the “Participant”),
and is delivered under The Macerich Company 2003 Equity Incentive Plan, which
includes any applicable programs under the Plan (the “Plan”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Plan, the Corporation has granted to the Participant
with reference to services rendered and to be rendered to the Company, effective
as of the Award Date, a stock unit award (the “Stock Unit Award” or “Award”),
upon the terms and conditions set forth herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
herein and not otherwise defined herein shall have the meaning assigned to such
terms in the Plan.

 

2.                                      Grant.  Subject to the terms of this
Agreement and the Plan, the Corporation grants to the Participant a Stock Unit
Award with respect to an aggregate number of Stock Units (the “Stock Units”) set
forth above.  The consideration for the shares issuable with respect to the
Stock Units on the terms set forth in this Agreement includes services and the
rights hereunder in an amount not less than the minimum lawful consideration
under Maryland law.

 

--------------------------------------------------------------------------------

(1) Subject to adjustment under Section 6.2 of the Plan and the terms of this
Agreement.

 

1

--------------------------------------------------------------------------------


 

3.                                      Vesting.  The Award shall vest and
become nonforfeitable (subject to Section 6.4 of the Plan), with respect to the
portion of the total number of Stock Units comprising the Award (subject to
adjustment under Section 6.2 of the Plan) on each of the anniversaries of the
Award Date until the Award is fully vested, as reflected in the Vesting
Schedule above, subject to earlier termination or acceleration as provided
herein or in the Plan.

 

4.                                      Continuance of Employment Required. 
Except as otherwise provided in Sections 8(c) or 9 or pursuant to the Plan, the
Vesting Schedule requires continued service through each applicable vesting date
as a condition to the vesting of the applicable installment and rights and
benefits under this Agreement.  Partial service, even if substantial, during any
vesting period will not entitle the Participant to any proportionate vesting or
avoid or mitigate a termination of rights and benefits upon or following a
termination of employment or service as herein provided in Section 8 below or
under the Plan.

 

5.                                      Dividend and Voting Rights.

 

(a)                                  Limitations on Rights Associated with
Units.  The Participant shall have no rights as a stockholder of the Company, no
dividend rights (except as expressly provided in Section 5(b) with respect to
Dividend Equivalent Rights) and no voting rights, with respect to the Stock
Units and any shares of Common Stock underlying or issuable in respect of such
Stock Units until such shares of Common Stock are actually issued to and held of
record by the Participant.  No adjustments will be made for dividends or other
rights of a holder for which the record date is prior to the date of issuance of
the stock certificate.

 

(b)                                  Dividend Equivalent Rights Distributions. 
As of any applicable dividend or distribution payment date, the Participant
shall receive a cash payment on the dividend payment date in an amount equal to
the amount of the Dividend Equivalent Rights multiplied by the number of Units
in the Account as of the applicable dividend record date.

 

6.                                      Restrictions on Transfer.  Prior to the
time they vest, neither the Stock Units comprising the Award nor any other
rights of the Participant under this Agreement or the Plan may be transferred,
except as expressly provided in Section 1.8 and 4.1 of the Plan.  No other
exceptions have been authorized by the Committee.

 

7.                                      Timing and Manner of Distribution with
Respect to Stock Units. Any Stock Unit credited to a Participant’s Stock Unit
Account will be distributed in shares of Common Stock as it vests.  The
Participant or other person entitled under the Plan to receive the shares shall
deliver to the Company any representations or other documents or assurances
required pursuant to Section 6.4 of the Plan.  Pursuant to Section 1.7 of the
Plan, fractional share interests shall be disregarded, but may be accumulated. 
The Committee, however, may determine that cash, securities or other property
will be paid or transferred in lieu of fractional share interests.

 

8.                                      Effect of Termination of Employment.

 

(a)                                  Forfeiture after Certain Events.  Except as
provided in Sections 8(c) and 9 hereof, the Participant’s Stock Units shall be
extinguished to the extent such Stock Units have not become vested upon the date
the Participant is no longer employed by the Company for any reason, whether
with or without cause, voluntarily or involuntarily.  If an entity

 

2

--------------------------------------------------------------------------------


 

ceases to be a Subsidiary, such action shall be deemed to be a termination of
employment of all employees of that entity, but the Committee, in its sole and
absolute discretion, may make provision in such circumstances for accelerated
vesting of some or all of the remaining Stock Units held by such employees,
effective immediately prior to such event.

 

(b)                                  Termination of Stock Units.  If any Stock
Units are extinguished hereunder, such unvested, extinguished Stock Units,
without payment of any consideration by the Company, shall automatically
terminate and the related Stock Unit Account shall be cancelled, without any
other action by the Participant, or the Participant’s Beneficiary or Personal
Representative, as the case may be.

 

(c)                                  Qualified Termination Upon or Following
Change in Control Event.  If the Participant upon or not later than 12 months
following a Change in Control Event has a Qualified Termination (as defined in
Section 7.1(gg) of the Plan) or terminates his or her employment for Good
Reason, then any portion of the Award that has not previously vested shall
thereupon vest, subject to the provisions of Sections 6.2(a), 6.2(e), 6.4 and
6.5 of the Plan and Sections 11 and 12 of this Agreement; provided, however,
that in no event shall restrictions on the Stock Units lapse or the Stock Units
vest earlier than six months after the date hereof.  As used in this Agreement,
the term “Good Reason” means a termination of employment by the Participant for
any one or more of the following reasons, to the extent not remedied by the
Company within a reasonable period of time after receipt by the Company of
written notice from the Participant specifying in reasonable detail such
occurrence, without the Participant’s written consent thereto: (1)  an adverse
and significant change in the Participant’s position, duties, responsibilities
or status with the Company;  (2)  a change in the Participant’s principal office
location to a location farther away from the Participant’s home which is more
than 30 miles from the Participant’s principal office;  (3)  the taking of any
action by the Company to eliminate benefit plans without providing substitutes
therefor, to materially reduce benefits thereunder or to substantially diminish
the aggregate value of the incentive awards or other fringe benefits; provided
that if neither a surviving entity nor its parent following a Change in Control
Event is a publicly-held company, the failure to provide stock-based benefits
shall not be deemed Good Reason if benefits of comparable value using recognized
valuation methodology are substituted therefor; and provided further that a
reduction or elimination in the aggregate of not more than 10% in aggregate
benefits in connection with across the board reductions or modifications
affecting persons similarly situated of comparable rank in the Company or a
combined organization shall not constitute Good Reason;  (4)  any reduction in
the Participant’s Base Salary; or (5)  any material breach by the Company of any
written employment or management continuity agreement with the Participant.  For
purposes of the definition of “Good Reason,” the term “Base Salary” means the
annual base rate of compensation payable as salary to the Participant by the
Company as of the Participant’s date of termination, before deductions or
voluntary deferrals authorized by the Participant or required by law to be
withheld from the Participant by the Company, and salary excludes all other
extra pay such as overtime, pensions, severance payments, bonuses, stock
incentives, living or other allowances, and other benefits and perquisites.

 

9.                                      Effect of Total Disability, Death or
Retirement.  If the Participant incurs a Total Disability or dies while employed
by the Company, then any portion of his or her Award that has not previously
vested shall thereupon vest, subject to the provisions of Sections 6.4 and 6.5
of the Plan.  If the Participant’s employment with the Company terminates as a
result

 

3

--------------------------------------------------------------------------------


 

of his or her Retirement, the Committee may, on a case-by-case basis and in its
sole discretion, provide for partial or complete vesting prior to Retirement of
that portion of his or her Award that has not previously vested.

 

10.                               Adjustments Upon Specified Events.  Upon the
occurrence of certain events relating to the Corporation’s stock contemplated by
Section 6.2 of the Plan, the Committee shall make adjustments as it deems
appropriate in the number and kind of securities or other consideration that may
become payable with respect to the Award.  If any adjustment shall be made under
Section 6.2 of the Plan or a Change in Control Event shall occur and the Stock
Unit Award is not fully vested upon such Event or prior thereto, the amount
payable in respect of the Stock Unit Award may be made payable in the securities
or other consideration (the “Restricted Property”) payable in respect of the
Common Stock.  Such Restricted Property shall become payable at such times and
in such proportion as the Stock Unit Award vests.  Notwithstanding the
foregoing, to the extent that the Restricted Property includes any cash, the
commitment hereunder shall become an unsecured promise to pay an amount equal to
such cash (with earnings attributable thereto as if such amount had been
invested, pursuant to policies established by the Committee, in interest
bearing, FDIC insured (subject to applicable insurance limits) deposits of a
depository institution selected by the Committee) at such times and in such
proportions as the Stock Unit Award vests.  Notwithstanding the foregoing, the
Stock Unit Award and any Common Stock payable in respect of the Stock Unit Award
shall continue to be subject to such proportionate and equitable adjustments (if
any) under Section 6.2 of the Plan consistent with the effect of such event on
stockholders generally, as the Committee determines to be necessary or
appropriate, in the number, kind and/or character of shares of Common Stock or
other securities, property and/or rights payable in respect of Stock Units and
Stock Unit Accounts credited under the Plan.  All rights of the Participant
hereunder are subject to those adjustments.

 

11.                               Possible Early Termination of Award.  As
permitted by Section 6.2(b) of the Plan, and without limiting the authority of
the Committee under other provisions of Section 6.2 of the Plan or Section 8 of
this Agreement, the Committee retains the right to terminate the Award, to the
extent it has not vested, upon a dissolution of the Corporation or a
reorganization event or transaction which the Corporation does not survive (or
does not survive as a public company in respect of its outstanding common
stock).  This Section 11 is not intended to prevent future vesting of the Award
if it (or a substituted award) remains outstanding following a Change in Control
Event.

 

4

--------------------------------------------------------------------------------


 

12.                               Limitations on Acceleration and Reduction in
Benefits in Event of Tax Limitations.

 

(a)                                  Limitation on Acceleration. 
Notwithstanding anything contained herein or in the Plan or any other agreement
to the contrary, in no event shall the vesting of any Stock Unit be accelerated
pursuant to Section 6.3 of the Plan or Section 8(c) hereof to the extent that
the Company would be denied a federal income tax deduction for such vesting or
the distribution of shares of Common Stock in respect of the Award because of
Section 280G of the Code and, in such circumstances, the Stock Units not subject
to acceleration will continue to vest in accordance with and subject to the
other provisions hereof.

 

(b)                                  Reduction in Benefits.  If the Participant
would be entitled to benefits, payments or coverage hereunder and under any
other plan, program or agreement which would constitute “parachute payments,”
then notwithstanding any other provision hereof or of any other existing
agreement to the contrary, the Participant may by written notice to the
Secretary of the Corporation designate the order in which such “parachute
payments” shall be reduced or modified so that the Company is not denied federal
income tax deductions for any “parachute payments” because of Section 280G of
the Code.

 

(c)                                  Determination of Limitations.  The term
“parachute payments” shall have the meaning set forth in and be determined in
accordance with Section 280G of the Code and regulations issued thereunder.  All
determinations required by this Section 12, including without limitation the
determination of whether any benefit, payment or coverage would constitute a
parachute payment, the calculation of the value of any parachute payment and the
determination of the extent to which any parachute payment would be
nondeductible for federal income tax purposes because of Section 280G of the
Code, shall be made by an independent accounting firm (other than the
Corporation’s outside auditing firm) having nationally recognized expertise in
such matters selected by the Committee.  Any such determination by such
accounting firm shall be binding on the Corporation, its Subsidiaries and the
Participant.

 

13.                               Tax Withholding.  Upon payment of Dividend
Equivalent Rights and/or the distribution of shares of Common Stock in respect
of a Participant’s Stock Unit Account, the entity within the Company last
employing the Participant shall have the right at its option to (a) require the
Participant (or the Participant’s Personal Representative or Beneficiary, as the
case may be) to pay or provide for payment in cash of the amount of any taxes
which the Company may be required to withhold with respect to such payment or
distribution or (b) deduct from any amount or property payable to the
Participant the amount of any taxes which the Company may be required to
withhold with respect to such payment or distribution.  In any case where a tax
is required to be withheld in connection with the delivery of shares of Common
Stock under this Agreement, the Committee may permit the Participant to elect,
pursuant to such rules and subject to such conditions as the Committee may
establish, to have the Company reduce the number of shares to be delivered by
(or otherwise reacquire) the appropriate number of shares valued at their then
Fair Market Value, to satisfy such withholding obligation.

 

14.                               Notices.  Any notice to be given under the
terms of this Agreement shall be in writing and addressed to the Corporation at
its principal office located at 401 Wilshire Boulevard, Suite 700, Santa Monica,
California 90401, to the attention of the Corporate

 

5

--------------------------------------------------------------------------------


 

Secretary and to the Participant at the address given beneath the Participant’s
signature hereto, or at such other address as either party may hereafter
designate in writing to the other.

 

15.                               Plan.  The Award and all rights of the
Participant with respect thereto are subject to, and the Participant agrees to
be bound by, all of the terms and conditions of the provisions of the Plan,
incorporated herein by reference, to the extent such provisions are applicable
to Awards granted to Eligible Persons.  The Participant acknowledges receipt of
a copy of the Plan which is made a part hereof by this reference, and agrees to
be bound by the terms thereof.  Unless otherwise expressly provided in other
Sections of this Agreement, provisions of the Plan that confer discretionary
authority on the Committee do not (and shall not be deemed to) create any rights
in the Participant unless such rights are otherwise in the sole discretion of
the Committee specifically so conferred by appropriate action of the Committee
under the Plan after the date hereof.

 

16.                               No Service Commitment by Company.  Nothing
contained in this Agreement or the Plan constitutes an employment or service
commitment by the Company, affects the Participant’s status as an employee at
will who is subject to termination without cause, confers upon the Participant
any right to remain employed by the Company, interferes in any way with the
right of the Company at any time to terminate such employment, or affects the
right of the Company to increase or decrease the Participant’s other
compensation or benefits.  Nothing in this Section, however, is intended to
adversely affect any independent contractual right of the Participant without
his or her consent thereto.  Employment for any period of time (including a
substantial period of time) after the Award Date will not entitle the
Participant to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment as provided in
Section 3 or 8 above if the express conditions to vesting set forth in such
Sections have not been satisfied.

 

17.                               Limitation on Participant’s Rights. 
Participation in this Plan confers no rights or interests other than as herein
provided.  This Agreement creates only a contractual obligation on the part of
the Company as to amounts payable and shall not be construed as creating a
trust.  Neither the Plan nor any underlying program, in and of itself, has any
assets.  The Participant shall have only the rights of a general unsecured
creditor of the Company (or applicable Subsidiary) with respect to amounts
credited and benefits payable in cash, if any, on Stock Unit Account(s), and
rights no greater than the right to receive the Common Stock (or equivalent
value) as a general unsecured creditor with respect to Stock Units, as and when
payable thereunder.

 

[  18.                     Other Agreements.  If any provision of this Agreement
is inconsistent with any provision of the Management Continuity Agreement dated
as of March 15, 2002 between the Corporation and Participant and as it may be
amended from time-to-time (the “MCA”), the provisions of the MCA shall
control.  ]  [  This provision is to be included only in agreements with
Participants subject to the MCA.  ]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.  By the Participant’s execution of this Agreement, the
Participant agrees to the terms and conditions of this Agreement and of the
Plan.

 

THE MACERICH COMPANY

(a Maryland corporation)

 

 

By

 

 

 

Richard A. Bayer

 

Executive Vice President, General Counsel & Secretary

 

 

THE MACERICH PARTNERSHIP, L.P.
(a Delaware limited partnership)

 

By:

The Macerich Company
(its general partner)

 

 

 

By

 

 

 

 

Richard A. Bayer

 

 

 

Executive Vice President, General Counsel & Secretary

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Print Name)

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

 

(City, State, Zip Code)

 

 

7

--------------------------------------------------------------------------------


 

CONSENT OF SPOUSE

 

In consideration of the execution of the foregoing Stock Unit Award Agreement by
The Macerich Company and The Macerich Partnership L.P., I,
                        , the spouse of the Participant therein named, do hereby
join with my spouse in executing the foregoing Stock Unit Award Agreement and do
hereby agree to be bound by all of the terms and provisions thereof and of the
Plan.

 

Dated:                         ,        .

 

 

 

 

 

 

 

 

Signature of Spouse

 

8

--------------------------------------------------------------------------------